                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


TIMOTHY LEE KITE,                                 CV 17-158-BLG-TJC

                    Plaintiff,
                                                  ORDER
vs.

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

                    Defendant.


      On December 2, 2017, Plaintiff Timothy Lee Kite (“Plaintiff”) filed a

complaint pursuant to 42 U.S.C. § 405(g) of the Social Security Act, requesting

judicial review of the final administrative decision of the Commissioner of Social

Security (the “Commissioner”) regarding the denial of Plaintiff’s claim for

disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. §§

401-433. (Doc. 1.) On March 5, 2018, the Commissioner filed the Administrative

Record (“A.R.”) (Doc. 8).

      Presently before the Court is Plaintiff’s motion for summary judgment,

seeking reversal of the Commissioner’s denial and remand for further

administrative proceedings. (Doc. 13.) The motion is fully briefed and ripe for the

Court’s review. (Docs. 14-15.)

                                          1
       For the reasons set forth herein, and after careful consideration of the record

and the applicable law, the Court hereby finds Plaintiff’s motion should be

GRANTED, and the Commissioner’s decision should be REVERSED.

I.     PROCEDURAL BACKGROUND

       Plaintiff filed an application for disability insurance benefits on December

17, 2014. (A.R. 161-62.) Plaintiff alleged he has been unable to work since July

17, 2014 due to his disabling condition. (A.R. 161.) The Social Security

Administration denied Plaintiff’s application initially on June 1, 2015, and upon

reconsideration on November 3, 2015. (A.R. 74-84; 85-98.)

       On December 18, 2015, Plaintiff filed a written request for a hearing. (A.R.

107-08.) Administrative Law Judge Michael A. Kilroy (the “ALJ”) held a hearing

on November 10, 2016. (A.R. 37-73.) On January 25, 2017, the ALJ issued a

partially favorable decision finding Plaintiff was disabled from July 17, 2014

through April 28, 2016, but had medically improved to the point he was no longer

disabled as of April 29, 2016. (A.R. 19-32.)

       Plaintiff requested review of the decision, and on October 6, 2017, the

Appeals Council denied Plaintiff’s request for review. (A.R. 1-6.) Thereafter,

Plaintiff filed the instant action.

///

///

                                           2
II.   LEGAL STANDARDS

      A.     Scope of Review

      The Social Security Act allows unsuccessful claimants to seek judicial

review of the Commissioner’s final agency decision. 42 U.S.C. §§ 405(g),

1383(c)(3). The scope of judicial review is limited. The Court must affirm the

Commissioner’s decision unless it “is not supported by substantial evidence or it is

based upon legal error.” Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999). See

also Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005) (“We may

reverse the ALJ’s decision to deny benefits only if it is based upon legal error or is

not supported by substantial evidence.”); Flaten v. Sec’y of Health & Human

Servs., 44 F.3d 1453, 1457 (9th Cir. 1995).

      “Substantial evidence is more than a mere scintilla but less than a

preponderance.” Tidwell, 161 F.3d at 601 (citing Jamerson v. Chater, 112 F.3d

1064, 1066 (9th Cir. 1997)). “Substantial evidence is relevant evidence which,

considering the record as a whole, a reasonable person might accept as adequate to

support a conclusion.” Flaten, 44 F.3d at 1457. In considering the record as a

whole, the Court must weigh both the evidence that supports and detracts from the

ALJ’s conclusions. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985); Day v.

Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975)). The Court must uphold the

denial of benefits if the evidence is susceptible to more than one rational

                                          3
interpretation, one of which supports the ALJ’s decision. Burch v. Barnhart, 400

F.3d 676, 679 (9th Cir. 2005); Flaten, 44 F.3d at 1457. “However, a reviewing

court must consider the entire record as a whole and may not affirm simply by

isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec.

Admin., 466 F.3d 880, 882 (9th Cir.2006) (quoting Hammock v. Bowen, 879 F.2d

498, 501 (9th Cir.1989)). The Court reviews only the reasons provided by the ALJ

in the disability determination and may not affirm on a ground upon which the ALJ

did not rely. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).

      Further, even if the Court finds that substantial evidence supports the ALJ’s

conclusions, the Court must set aside the decision if the ALJ failed to apply the

proper legal standards in weighing the evidence and reaching a conclusion.

Benitez v. Califano, 573 F.2d 653, 655 (9th Cir. 1978) (quoting Flake v. Gardner,

399 F.2d 532, 540 (9th Cir. 1968)).

      B.     Determination of Disability

      To qualify for disability benefits under the Social Security Act, a claimant

must show two things: (1) he suffers from a medically determinable physical or

mental impairment that can be expected to last for a continuous period of twelve

months or more, or would result in death; and (2) the impairment renders the

claimant incapable of performing the work he previously performed, or any other

substantial gainful employment which exists in the national economy. 42 U.S.C.

                                          4
§§ 423(d)(1)(A), 423(d)(2)(A). A claimant must meet both requirements to be

classified as disabled. Id.

      The Commissioner makes the assessment of disability through a five-step

sequential evaluation process. If an applicant is found to be “disabled” or “not

disabled” at any step, there is no need to proceed further. Ukolov v. Barnhart, 420

F.3d 1002, 1003 (9th Cir. 2005) (quoting Schneider v. Comm’r of the Soc. Sec.

Admin., 223 F.3d 968, 974 (9th Cir. 2000)). The five steps are:

      1. Is claimant presently working in a substantially gainful activity? If so,
         then the claimant is not disabled within the meaning of the Social
         Security Act. If not, proceed to step two. See 20 C.F.R. §§ 404.1520(b),
         416.920(b).

      2. Is the claimant’s impairment severe? If so, proceed to step three. If not,
         then the claimant is not disabled. See 20 C.F.R. §§ 404.1520(c),
         416.920(c).

      3. Does the impairment “meet or equal” one of a list of specific
         impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1? If
         so, then the claimant is disabled. If not, proceed to step four. See 20
         C.F.R. §§ 404.1520(d), 416.920(d).

      4. Is the claimant able to do any work that he or she has done in the past?
         If so, then the claimant is not disabled. If not, proceed to step five. See
         20 C.F.R. §§ 404.1520(e)-(f), 416.920(e)-(f).

      5. Is the claimant able to do any other work? If so, then the claimant is not
         disabled. If not, then the claimant is disabled. See 20 C.F.R. §§
         404.1520(g), 416.920(g).

Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).




                                         5
      Although the ALJ must assist the claimant in developing a record, the

claimant bears the burden of proof during the first four steps, while the

Commissioner bears the burden of proof at the fifth step. Tackett v. Apfel, 180

F.3d 1094, 1098, n.3 (citing 20 C.F.R. § 404.1512(d)). At step five, the

Commissioner must “show that the claimant can perform some other work that

exists in ‘significant numbers’ in the national economy, taking into consideration

the claimant’s residual functional capacity, age, education, and work experience.”

Id. at 1100 (quoting 20 C.F.R. § 404.1560(b)(3)).

      Once a claimant has been found to be disabled, a presumption of continuing

disability arises in his favor. Bellamy v. Sec’y of Health & Human Servs., 755 F.2d

1380, 1381 (9th Cir. 1985). The Commissioner “bears the burden of producing

sufficient evidence to rebut this presumption of continuing disability.” Id.

Disability benefits can be terminated if: (1) there has been medical improvement in

the claimant’s impairments and (2) the medical improvement is related to the

claimant’s ability to work. 20 C.F.R. § 404.1594(a). Even where medical

improvement related to the claimant’s ability to work has occurred, the

Commissioner must also show that the claimant is currently able to engage in

substantial gainful activity before finding he is no longer disabled. Id.

      Medical improvement is defined as “any decrease in the medical severity” of

the claimant’s impairments, and “is determined by a comparison of prior and

                                          6
current medical evidence which must show that there have been changes

(improvement) in the symptoms, signs, or laboratory findings associated with that

impairment(s).” 20 C.F.R. § 404.1594(c)(1). In “closed period” cases, where the

ALJ finds in a single decision that the claimant was disabled for a closed period of

time but has since medically improved, the ALJ “should compare the medical

evidence used to determine that the claimant was disabled with the medical

evidence existing at the time of asserted medical improvement.” Attmore v.

Colvin, 827 F.3d 872, 874 (9th Cir. 2016).

      An eight-step evaluation process is used to determine whether a claimant

continues to be disabled. 20 C.F.R. § 404.1594(f). Under this process, the

Commissioner determines: (1) whether the claimant is engaging in substantial

gainful activity; (2) whether the claimant has an impairment or combination of

impairments which meets the criteria of a listed impairment; (3) whether medical

improvement has occurred; (4) whether the medical improvement is related to the

claimant’s ability to do work; (5) whether an exception to medical improvement

applies; (6) whether all the current impairments are severe; (7) what the claimant’s

residual functional capacity is and whether the claimant can perform past relevant

work; and (8) whether other work exists in significant numbers that the claimant

can perform. Id.

///

                                         7
III.   FACTUAL BACKGROUND

       A.    The Hearing

       A hearing was held before the ALJ in Billings, Montana on November 10,

2016. (A.R. 37-73.) Plaintiff testified that he had undergone multiple surgeries,

including a cervical fusion in July 2014, a second cervical fusion in August 2015,

and surgery on his right shoulder in February 2016. (A.R. 47-48.) He stated that

he had a fourth surgery scheduled for the following week to repair his left

shoulder. (A.R. 51.)

       As to his physical limitations, Plaintiff testified that he is able to move his

head up and down a little bit, but has very limited ability to turn side-to-side.

(A.R. 48.) He experiences headaches almost daily, and has pain radiating to his

right shoulder and down his right arm. (A.R. 49.) His ability to lift with the right

arm is very limited, and reaching is difficult. (A.R. 50.) He is not able to open jars

or type. (Id.) He also stated his pain affects his ability to sit, stand and walk.

(A.R. 52-53.) He can sit for about a half an hour, only stand for 15 minutes, and

walk about 300 yards. (A.R. 53.) Plaintiff stated that his pain interrupts his ability

to sleep, and he averages only 2-3 hours of sleep per night. (A.R. 55.)

       Plaintiff stated he deals with his pain by packing himself in ice, taking pain

pills (which make him sick), and sitting in a recliner most of the day. (A.R. 52,

55.) He indicated he rarely has good days, and his pain is present “pretty much all

                                            8
the time.” (A.R. 52.) With regard to the right shoulder surgery in February 2016,

Plaintiff testified that it was not successful in relieving his pain. (A.R. 51.)

      As to his activities, Plaintiff testified that he lives with his wife, and his

ability to assist around the home is very limited. (A.R. 44, 58.) He indicated he

only drives once a week, for about two miles. (A.R. 48-49.) He used to golf,

bowl, and play pool, but can no longer do those activities. (A.R. 52.) He said it is

too painful to mow the lawn. (A.R. 52.) He goes to Walmart once every two

weeks for about 45 minutes and goes to dinner with friends on Friday nights.

(A.R. 59.) After these outings, he ends up back in his recliner icing his neck and

shoulder. (A.R. 64.) He no longer goes to physical therapy, and is not currently

doing home exercises because he felt “maxed out.” (A.R. 61.)

      Plaintiff stated that on a typical day he gets up at 5:00 a.m. and then spends a

couple of hours sitting in his recliner either watching television or dozing off.

(A.R. 55-56.) He gets dressed around 9:00 a.m. He is able to manage his own

personal care, but it takes him longer and he is not able to shave very well because

he has to use his left hand. (A.R. 57.) He spends the rest of the day in his recliner,

with a break for lunch and dinner. (A.R. 57-58.) Aside from watching television,

he talks to his children on the phone. (A.R. 60.)




                                           9
      B.     Medical Evidence1

             a.     Anthony W. Roccisano, D.O.

      In November 2013, Plaintiff saw Dr. Roccisano for evaluation of right arm

and neck pain. (A.R. 587-91.) At that point, Plaintiff had been having problems

for almost a year, following a car accident. (A.R. 587.) Plaintiff reported

weakness in his right arm around his shoulder, and rated his neck pain at 7/10 and

arm pain at 8/10. (Id.) Plaintiff indicated physical therapy had not helped, and that

he did not get much relief from 2 epidurals. (A.R. 588.) Dr. Roccisano noted

Plaintiff had a lot of pain with rotation and from any manipulation of his shoulder.

(A.R. 590.) He also noted that an MRI from March 2013 showed severe disc

degeneration from C3-7 with severe stenosis at C3-4 and C4-5. (Id.) Dr.

Roccisano determined Plaintiff had multi-level cervical stenosis and a possible

right rotator cuff tear or intra-articular pathology. (Id.) He did not find Plaintiff to

be a good candidate for cervical surgery at that time, and referred him for

evaluation by a shoulder specialist. (A.R. 591.)

      In April 2014, Dr. Roccisano noted Plaintiff was not improving. (A.R. 580.)

Plaintiff’s pain was still at a level 7 in his neck and 6 in his arm. (Id.) At that



1
  The administrative record includes Plaintiff’s medical records from several health
care providers. The Court has summarized only those records that are relevant to
the specific issues presented for review.

                                           10
point, Dr. Roccisano stated he did not think Plaintiff’s arm pain would improve

without some sort of surgery. (A.R. 581.) In July 2014, Dr. Roccisano indicated

Plaintiff had failed medical management, and had elected to undergo a four-level

anterior cervical discectomy and fusion. (A.R. 579.) The surgery was performed

on July 18, 2014. (A.R. 592-93.)

      In a follow-up visit on August 12, 2014, Plaintiff reported his overall pain

was improving, but he was still experiencing weakness in his right arm and

physical therapy was not helping. (A.R. 561.) He rated his neck pain at 5/10 and

arm pain at 3/10. (Id.) Through September and October 2014, Plaintiff continued

to have weakness in his right arm. (A.R. 547-48; 519-20.) In November 2014, Dr.

Roccisano referred Plaintiff for a subacromial injection on the right side to address

his persistent pain and limited motion. (A.R. 509.)

      In December 2014, Dr. Roccisano noted Plaintiff was having headaches,

which were likely related to C2-3 facet arthrosis. (A.R. 501.) Dr. Roccisano also

noted that x-rays showed that his C6-7 level had collapsed a little bit, and should

be monitored for non-union. (A.R. 502.)

      In February 2015, Plaintiff reported he continued to have weakness in his

right arm, and was experiencing pain in the left side of his neck. (A.R. 498.) By

March, 2015, he was doing about the same. (A.R. 492.) At that time, he rated his

neck pain at 8/10 and arm pain at 9/10. Dr. Roccisano noted the C6-7 level

                                         11
appeared to have collapsed a little more. (A.R. 493.)

      In July 2015, Plaintiff had an updated CT scan of his cervical spine, which

showed there was an incomplete fusion at C5-6 and C6-7. (A.R. 739.) Dr.

Roccisano recommended that Plaintiff undergo a second cervical surgery. (A.R.

749.) At that point, Plaintiff was reporting his pain level was at 8/10. (A.R. 748.)

      On August 17, 2015, Plaintiff underwent a C5-7 posterior fusion and right

C4-5 and left C2-3 foraminotomy. (A.R. 752-53.) Six weeks later, Plaintiff

reported he may be getting a little better, but continued to have pain in his neck

(9/10) and right shoulder (6/10). (A.R. 758.)

             b.    James Elliot, M.D.

      On January 1, 2016, Plaintiff saw Dr. Elliot for a second opinion regarding

his persistent right shoulder pain. (A.R. 815-17.) Plaintiff reported that he

continued to have extensive pain in his shoulder after his cervical surgeries. (A.R.

815.) Plaintiff indicated his pain was a level 9/10. (A.R. 817.) Dr. Elliot noted

that it was difficult to assess whether the pain was caused from the shoulder itself

or his cervical spine. (A.R. 815-17.) Upon examination, Dr. Elliot noted weakness

and pain with motion of the shoulder. (A.R. 817.) But he noted that there was

only minimal pain on cross-body reach. (Id.) Dr. Elliot performed a subacromial

injection and ordered an MRI. (Id.)




                                         12
      In a follow-up visit in February 2016, Dr. Elliot noted Plaintiff’s condition

was unchanged. (A.R. 818-20.) Dr. Elliot reviewed Plaintiff’s MRI and stated he

did not have a full-thickness rotator cuff tear or obvious labral pathology, but there

was significant changes of the a.c. joint. (A.R. 819.) Dr. Elliot thought

arthroscopic surgery may give Plaintiff some pain relief, but stated that it would

not improve his shoulder strength. (A.R. 819-20.)

      On February 24, 2016, Plaintiff underwent arthroscopic surgery on his right

shoulder. (A.R. 861.) Dr. Elliot noted the goal of the surgery was pain relief, and

not improved function. (Id.) In March 2016, Plaintiff reported feeling

improvement with resting pain, and indicated his pain level was 5/10. (A.R. 852.)

      On April 28, 2016, Dr. Elliot stated plaintiff was getting some significant

pain relief. (A.R. 838.) He indicated Plaintiff had no pain with cross-body reach,

and Plaintiff reported he had days without pain. (Id.) Plaintiff also reported,

however, that he still had “days when the pain is extensive, equal to the level he

was having preoperatively.” (Id.) He also indicated that his pain at the time of

examination was a level 8/10. (Id.)

      In June 2016, Plaintiff reported that he had recently felt a large pop in his

neck and had increased pain. (A.R. 829.) He indicated his pain was a level 5/10.

(A.R. 830.) Dr. Elliot stated he thought some of Plaintiff’s pain was improved and




                                          13
made sleep a little easier, but that Plaintiff’s major issues continued to be related to

his cervical spine. (A.R. 831.)

      In September 2016, Plaintiff returned to see Dr. Elliot due to pain in his left

shoulder. (A.R. 826-27; 823-24.) Plaintiff reported he injured his shoulder when

helping his wife put together a bed frame. (A.R. 826.) Plaintiff indicated his pain

was a level 6/10. (A.R. 824, 827.)

              c.    Gwenna Peters, PT

      Plaintiff saw physical therapist Gwenna Peters following his first and second

cervical spine surgeries. (A.R. 495-97; 504-508; 511-518; 522-546; 550-560; 564-

75; 760-764.) Plaintiff consistently reported pain varying from a level 4/10 to

8/10. (Id.)

              d.    Lindsay Weinberg, PT, DPT

      Plaintiff saw physical therapist Lindsay Weinberg following the surgery on

his right shoulder. (A.R. 832-837; 842-851; 854-860.) At his initial evaluation

with Ms. Weinberg in March 4, 2016, Plaintiff’s chief complaint was pain at rest

and with any form of movement. (A.R. 858.) At that time, Plaintiff reported his

pain was at a level 8/10, and at best it would drop to a 7/10. (A.R. 858.) On

March 9, 2016, Plaintiff reported he was “sore as hell.” (A.R. 856.) In late March,

Plaintiff reported he had increased neck and shoulder pain. (A.R. 848.) On April




                                          14
13, 2016, Plaintiff’s shoulder was “sore but moving better.” (A.R. 844.) A week

later, his shoulder was still sore. (A.R. 842.)

      On April 28, 2016, Ms. Weinberg noted Plaintiff’s “[s]houlder not getting

much stronger, but feeling okay.” (A.R. 836.) She further noted that Plaintiff

“[h]as moments where it really aches and then will be fine. Icing.” (Id.)

      At his next visit on May 5, 2016, his shoulder “was more sore.” (A.R. 834.)

The following week he reported waking up “in increased pain” and was “very

sore.” (A.R. 832.)

      C.     The ALJ’s Findings

      The ALJ followed the five-step sequential evaluation process in considering

Plaintiff’s claim. First, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since July 17, 2014. (A.R. 23.) Second, the ALJ found that

Plaintiff has the following severe impairments: “cervical spine disorder status/post

4-level fusion surgery and subsequent non-union repair surgery and bilateral

shoulder dysfunction status/post right shoulder surgery.” (Id.) Third, the ALJ

found that Plaintiff does not have an impairment or combination of impairments

that meets or medically equals any one of the impairments in the Listing of

Impairments. (A.R. 25.) Fourth, the ALJ stated that from July 17, 2014 through

April 28, 2016, Plaintiff had the RFC to:

      perform sedentary work as defined in 20 CFR 404.1567(a) except,
      with both hands, he can push, pull, lift, or carry 10 pounds
                                          15
      occasionally and less than 10 pounds frequently, but with his right
      upper extremity, he can push, pull, lift, or carry no more than 2
      pounds. Bilaterally, he can seldom (less than occasionally) reach
      overhead, and he can only lift 1 pound or exert 1 pound of pressure
      while doing so. In an 8-hour workday, he can stand/walk 2 hours and
      sit 6-8 hours. He must avoid concentrated exposure to vibration and
      extreme cold. In addition, the claimant will at least occasionally
      require 10 minutes or more added onto any or all normal work breaks
      (defined as the two 15-minute breaks and one 30-60 minute break
      during each 8-hour workday).

(A.R. 26.)

      The ALJ found that from July 17, 2014 through April 28, 2016, Plaintiff was

unable to perform any past relevant work, and that there were no other jobs

Plaintiff could have performed. (A.R. 28-29.) The ALJ, therefore, determined

Plaintiff was disabled from July 17, 2014 through April 28, 2016. (A.R. 29.)

      The ALJ next followed the eight-step evaluation process to determine

whether Plaintiff’s disability continued through the date of his decision. (A.R. 29-

32.) At the third step of the analysis, the ALJ found medical improvement had

occurred as of April 29, 2016. (A.R. 29.) The ALJ cited a single treatment note in

support of his conclusion. (Id.)

      At the fourth step, the ALJ stated Plaintiff had the same RFC as noted

above, except that beginning on April 29, 2016, “he no longer needs extra time off

during the workday in addition to normal work breaks.” (A.R. 30.) The ALJ

stated the change in the RFC, which eliminated the requirement for extra work

breaks, was supported by treatment records that showed “significant improvement
                                         16
in [Plaintiff’s] pain following his February 2016 right shoulder surgery.” (A.R.

31.)

        Based on the revised RFC, the ALJ found that as of April 29, 2016, Plaintiff

was capable of performing his past relevant work as a loan processor and as an

insurance reviewer. (A.R. 32.) Thus, the ALJ determined Plaintiff’s disability

ended April 29, 2016, and Plaintiff had not become disabled again after that date.

(Id.)

IV.     DISCUSSION

        Plaintiff argues the ALJ’s finding that his condition “significantly improved”

as of April 29, 2016 is not supported by substantial evidence. Plaintiff contends

the medical evidence does not show that medical improvement had occurred, and

the ALJ’s reliance on a single physical therapy note was erroneous. The Court

agrees.

        In reaching his conclusion that Plaintiff’s medical condition had improved,

the ALJ cited one physical therapy note from April 29, 2016. The AJL stated

“[t]he claimant’s right upper extremity pain significantly improved by April 28,

2016, as demonstrated by his physical therapy note at 10F/22 [A.R. 836] (see

above.)” (A.R. 29.) In an earlier part of the ALJ’s decision, he also noted that in

late April 2016, Plaintiff “reported getting some significant pain relief, including




                                          17
no pain with cross-body reach and some pain-free days.” 2 (Id.)

      In isolation, the evidence the ALJ cited does suggest some medical

improvement. But the ALJ is required to examine the evidence in the broader

context of the claimant’s impairments and the overall diagnostic record. Ghanim

v. Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 995,

1017 (9th Cir. 2014) (“[I]t is error for an ALJ to pick out a few isolated instances

of improvement over a period of months or years and to treat them as a basis for

concluding a claimant is capable of working.”). An ALJ is not permitted to cherry-

pick from mixed results to support a denial of benefits. Holohan v. Massanari, 246

F.3d 1195, 1205 (9th Cir. 2001).

      The Court finds the ALJ took the April 28, 2016 physical therapy note out of

the context of the treatment record as a whole. Although Plaintiff reported his

shoulder was “feeling okay” on April 28, 2016, he contemporaneously indicated

that there were times it “really aches” and he was using ice for pain relief. (See

A.R. 836.) Therefore, on its face, the physical therapy note does not support a

finding that Plaintiff’s right shoulder pain was “significantly improved.” Likewise,

the treatment record indicating Plaintiff had no pain with cross-body reach is not

evidence of “significant improvement.” Prior to Plaintiff’s surgery, Dr. Elliot


2 The ALJ attributed this treatment note to Plaintiff’s physical therapist. The note,
however, was actually from Plaintiff’s treating physician, Dr. Elliot. (A.R. 838-
39.)
                                         18
noted Plaintiff’s pain associated with cross-body reaching was only “minimal.”

(A.R. 817.) An improvement in a “minimal” level of pain associated with one

movement does not evidence a “significant improvement” in overall pain.

      In addition, the record indicates that Plaintiff’s pain level before and after

April 28, 2016 remained relatively constant. (See A.R. 821 (7/10 on February 25,

2016); 858 (8/10 on March 4, 2016); 852 (5/10 on March 17, 2016); 840 (8/10

April 21, 2016); 830 (5/10 on June 2, 2016).) In fact, on the same day as the

physical therapy note, Plaintiff reported to Dr. Elliot that his pain was at a level

8/10. (A.R. 838.)

      Finally, medical improvement must be more than temporary. Here, even

though Plaintiff experienced times of reduced pain, and his shoulder was “feeling

okay” on April 28, 2019, the improvement had to be sustained to be considered a

medical improvement under 20 C.F.R. § 404.1594. “Improvement in such

impairments that is only temporary will not warrant a finding of medical

improvement.” 20 C.F.R. § 404.1594(c)(3)(iv). On April 28, 2019, Plaintiff told

Dr. Elliot that he “still has days when the pain is extensive, equal to the level he

was having preoperatively.” (A.R. 838.) Moreover, the treatment notes following

the April 28, 2016 physical therapy show that Plaintiff’s pain was recurring. On

both May 5, 2016 and May 12, 2016, he reported increased soreness. (A.R. 832,

834.) Accordingly, the record does not support a finding that Plaintiff’s

                                          19
improvement was sustained.

      When read as a whole and in context, the single physical therapy note and

clinical observations cited by the ALJ do not show there was a “significant

improvement” in Plaintiff’s right shoulder pain. As such, the Court finds that the

ALJ’s finding of medical improvement as of April 29, 2016 is not supported by

substantial evidence.

V.    CONCLUSION

      Based on the foregoing, IT IS ORDERED that the Commissioner’s

decision be REVERSED and this matter be REMANDED pursuant to sentence

four of 42 U.S.C. § 405(g) for further proceedings consistent with this opinion.

IT IS ORDERED.

      DATED this 25th day of March, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         20
